DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 1/24/2022, which has been entered and made of record. Claims 1, 4, 6-8, 11-14, 19 and 20 have been amended, claims 2, 3, 5 and 18 have been canceled, and claims 21 and 22 have been added herein. Hence, claims 1, 4, 6-17 and 19-22 are currently pending.
The rejections of Claims 1-20 under 35 U.S.C. §103 are withdrawn in view of the amendments to the Claims 1, 4, 6-8, 11-14, 19 and 20, and cancelation of Claims 2, 3, 5, and 18.
The non-statuary double patenting rejections are maintained even with the amendments. For additional information, see the interview summary attached with this office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-17, 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,832,286. 
Table: 1
Mapping of contending claims in the patent that contains double patenting issues.
Current Application (17/090405)
Patent (10,832,286)
1
1
4
2
6
3
7
4
8
1
9
5
10
6
11
7
12
8
13
9
14
10
15
11
16
12
17
13
19
14
20
14
21
7
22
14


Table: 2
Current Application (17/090405)
Patent (10,832,286)
Claim 1, A computerized method of providing a customer incentive to leave a first commercial location and to arrive at a second commercial location, the method comprising: 

receiving a definition of a first geographic area including the first commercial 


determining a location of a mobile device in the possession of the customer; and 

if the mobile device is determined to have come to rest at a location within the first geographic area for a first predetermined time period, then sending to the mobile device an incentive message for the customer to leave the location and go to the second commercial location, 

displaying the incentive message on the mobile device; and 
if after displaying the incentive message on the mobile device, the mobile device is determined to be at a location within the second geographic area within a second predetermined time period, then sending to the mobile device a voucher for a merchant located at the second commercial location.

….
receiving a definition of a first geographic area including the first commercial 

determining a location of a mobile device in the possession of the customer; 

if the mobile device is determined to have come to rest at a location within the first geographic area for a first predetermined time period, then sending to the mobile device an incentive message for the customer to leave the location and go to the second commercial location; 
displaying the incentive message on the mobile device; 
if after displaying the incentive message on the mobile device, the mobile device is determined to be at a location within the second geographic area within a second predetermined time period, then sending to the mobile device a voucher for a merchant located at the second commercial location.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 1 of current application is an obvious variant of claim 1 of the patent 10,832,286.
The same logic applies to Claims 4, 6-17, 19-22. They are rejected for obviousness type double patenting under claims 1-14 of the patent 10,832,286.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI WANG/           Primary Examiner, Art Unit 2611